          Case 1:20-cv-01893-MKV Document 32 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                DOCUMENT
                                                                             ELECTRONICALLY FILED
 GABRIELLE GLASGOW,                                                          DOC #:
                                                                             DATE FILED: 10/2/2020
                             Plaintiff,

                     -against-                                   1:20-cv-01893-MKV

 BANANA REPUBLIC, LLC, ERIC                                          ORDER OF
                                                                     DISMISSAL
 URRUTIA, JEFF BIGLEY, and STACEY
 WITSELL,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the Court-appointed mediator that this case has

been settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by November 2, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: October 2, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
